 EL MONTE TOOL AND DIE CASTINGEl Monte Tool and Die Casting, Inc. and Sheet MetalWorkers' International Association, Local UnionNo. 170, AFL-CIO. Case 21-CA-15683September 22, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYUpon a charge filed on May 2, 1977, by SheetMetal Workers' International Association, LocalUnion No. 170, AFL-CIO, herein called the Union,and duly served on El Monte Tool and Die Casting,Inc., herein called Respondent, the General Counselof the National Labor Relations Board, by theRegional Director for Region 21, issued a complainton May 6, 1977, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge and complaint andnotice of hearing before an Administrative LawJudge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on March 15,1977, following a Board election in Case 21-RC-14876, the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about April 26, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On May 17, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On June 28, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 11, 1977, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theOfficial notice is taken of the record in the representation proceeding,Case 21-RC-14876, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967). enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26232 NLRB No. 27National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its response tothe General Counsel's motion for Summary Judg-ment, Respondent denies that the Union represents amajority of its employees in an appropriate unit. Italso denies the validity of the Union's certificationon the grounds that the Union made impropermisrepresentations which interfered with the conductof the election. Moreover, it contends that the Boarderred in retroactively applying the standards enunci-ated in Shopping Kart Food Market, Inc.,2to theconduct of the election rather than the then existingHollywood Ceramics Company, Inc.,3election stan-dards. Thus it seeks reconsideration of its objectionsto the election in light of the Hollywood Ceramicsstandards. Counsel for the General Counsel, on theother hand, argues that there are no litigable issueswarranting a hearing because all issues concerningthe Union's certification in an appropriate unit havebeen fully litigated and determined in the underlyingrepresentation case. We agree with the GeneralCounsel.A review of the record herein, including that inrepresentation Case 21-RC-14876, discloses that,after a hearing, the Regional Director for Region 21issued on December 23, 1976, a Decision andDirection of Election in the unit found appropriatewhich excluded, inter alia, eight leadmen whom hefound to be supervisors within the meaning ofSection 2(11) of the Act. Respondent timely filed arequest for review of the Regional Director's Deci-sion, contending that the eight leadmen were notsupervisors and should be included in the unit. Bywire dated January 18, 1977, the Board denied theEmployer's request for review on the ground that itraised no substantial issues warranting review.Thereafter, in the election conducted on January 21,1977, the Union prevailed by a vote of 43 to 35, with3 ballots challenged. Following the election, Respon-dent filed timely objections to the election allegingthat the Union made material misrepresentationsconcerning Respondent's medical plan for employeesand in asserting that Respondent in the past madereductions in wages. Respondent also alleged that theUnion implicitly promised that employees wouldautomatically receive wage increases if the Union(C.A. 5. 196%9); Intertype Co. v. Penelo, 269 F.Supp. 573 (D.C.Va., 1967);Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968): Sec.9(d) of the NLRA. as amended.2 228 NLRB 131 1(1977).3 140 NLRB 221 (1962).267 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwon the election, and that it improperly promised towaive initiation fees for those employees who votedfor the Union. After an investigation, during whichboth parties were afforded the opportunity to presentevidence, the Regional Director issued a Supplemen-tal Decision and Certification of Representative onMarch 15, 1977, overruling all of the objections4andcertifying the Union.Respondent filed a timely request for review of theRegional Director's Supplemental Decision, allegingthat the Regional Director made clearly erroneousfactual findings departing from precedent, thusraising a substantial question of law or policy. Itfurther contended that the Regional Director'sreliance on Hollywood Ceramics in support of hisconclusions concerning the alleged misrepresenta-tions was misplaced and further argued that theBoard should either eliminate or modify the Holly-wood Ceramics rule. By a wire dated April 27, 1977,the Board denied Respondent's request for review onthe grounds that it raised no substantial issueswarranting review, relying on its recent decision inShopping Kart. Chairman Fanning, while adhering tohis dissent in Shopping Kart, nonetheless joined indenying review on the ground that the conductalleged did not violate Hollywood Ceramics stan-dards.5In the instant proceeding, Respondent is attempt-ing once more to raise matters which were fullylitigated in the underlying representation case. This itmay not do.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.6All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:4 The Regional Director found that the alleged misrepresentations werenot objectionable under Hollywood Ceramics, supra, and that there was nounlawful waiver of initiation fees under the Supreme Court's decision inN.L.R.B, v. Savair Manufacturing Co., 414 U.S. 270(1973).-Respondent's contention in its opposition to General Counsel's MotionFINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is a California corporation located inEl Monte, California, and is engaged in die castingand in the production of metal products. Annually, itsells and ships goods valued in excess of $50,000 tocustomers located within the State of California, eachof which in turn annually sells and ships goodsvalued in excess of $50,000 directly to customerslocated outside the State of California.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers' International Association,Local Union No. 170, AFLCIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All production and maintenance employees,shipping and receiving employees, lead persons,and truckdrivers employed by the Employer at itsfacility located at 2425 North Tyler Avenue, ElMonte, California; excluding all office clericalemployees, guards, professional employees, fore-persons, and supervisors as defined in the Act, asamended.2. The certificationOn January 21, 1977, a majority of the employeesof Respondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 21, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 15, 1977, and the Unionfor Summary Judgment that the Hollywood Ceramics, and not the ShoppingKarl, standard is applicable is without ment.6 See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(0f and 102.69(c).268 EL MONTE TOOL AND DIE CASTINGcontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 22, 1977, and at alltimes thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about April 26, 1977, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceApril 26, 1977, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in theappropriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (C.A. 5, 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Company, 149 NLRB1419, 1421 (1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. El Monte Tool and Die Casting, Inc., is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Sheet Metal Workers' International Associa-tion, Local Union No. 170, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.3. The following employees constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees,shipping and receiving employees, lead persons,and truckdrivers employed by the Employer at itsfacility located at 2425 North Tyler Avenue, ElMonte, California; excluding all office clericalemployees, guards, professional employees, fore-persons, and supervisors as defined in the Act, asamended.4. Since March 15, 1977, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about April 26, 1977, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,269 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEl Monte Tool and Die Casting, Inc., El Monte,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Sheet Metal Work-ers' International Association, Local Union No. 170,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All production and maintenance employees,shipping and receiving employees, lead persons,and truckdrivers employed by the Employer at itsfacility located at 2425 North Tyler Avenue, ElMonte, California; excluding all office clericalemployees, guards, professional employees, fore-persons, and supervisors as defined in the Act, asamended.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 2425 North Tyler Avenue, El Monte,California, facility copies of the attached noticemarked "Appendix."7Copies of said notice, onforms provided by the Regional Director for Region21, after being duly signed by Respondent's represen-tative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with SheetMetal Workers' International Association, LocalUnion No. 170, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All production and maintenance employ-ees, shipping and receiving employees, leadpersons, and truckdrivers employed by theEmployer at its facility located at 2425North Tyler Avenue, El Monte, California;excluding all office clerical employees,guards, professional employees, forepersons,and supervisors as defined in the Act, asamended.EL MONTE TOOL ANDDIE CASTING, INC.270